Citation Nr: 0330486	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  97-17 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed bronchitis.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for rhinitis.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for asthma.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to August 
1943.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1996 decision by the VA RO in Phoenix, 
Arizona that new and material evidence had not been received 
to reopen previously denied claims of entitlement to service 
connection for bronchitis, rhinitis, asthma, and a 
gastrointestinal disorder.  A hearing was held at the RO in 
June 1997 and before a Board Member (now referred to as 
Veterans Law Judges) in January 2000.  

In May 2000, the Board remanded these claims for further 
development and adjudication, and in doing so, 
recharacterized the issue with respect to bronchitis as a 
claim of entitlement to service connection for the disability 
(the Board determined that there was no prior denial of a 
claim of service connection for bronchitis).   

In a September 2003 letter, the veteran was informed that the 
Veterans Law Judge who presided over the January 2000 hearing 
was no longer employed with the Board, and that he had a 
right to another hearing.  The veteran was notified that if 
he did not respond to the letter within thirty days, it would 
be assumed that he did not wish to have another hearing.  In 
correspondence received in October 2003 the veteran related 
that he did not want another hearing, and as such, the Board 
will proceed with an adjudication of this matter.  

During the course of this appeal, the veteran's claims 
folders were transferred to the RO in Philadelphia, 
Pennsylvania.

Finally, it is noted that the claim of service connection for 
bronchitis will be addressed in the REMAND portion of this 
decision, as will a claim of service connection for a 
gastrointestinal disorder (in light of the action 
hereinbelow).  



FINDINGS OF FACT

1.  In a December 1946 decision, the RO denied a claim of 
service connection for rhinitis.  This was the last 
disallowance of this claim.  

2.  In October 1950 rating action the RO effected a October 
1949 action and severed service connection for asthma.  

3.  In an April 1956 decision, the RO denied a claim of 
service connection for a gastrointestinal disorder.  This was 
the last disallowance of this claim.   

4.  With regard to the claims of service connection for 
rhinitis and asthma, the evidence added to the record since 
the last denial of each does not bear directly and 
substantially upon the specific matter under consideration 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide these claims.  

5.  With regard to the claim of service connection for a 
gastrointestinal disorder, the evidence added to the record 
since the last denial of the claim is relevant and probative 
of the issue at hand and is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  



CONCLUSIONS OF LAW

1.  The December 1946 RO decision that denied the claim of 
service connection for rhinitis is a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).  

2.  The January 1950 RO decision severing service connection 
for asthma is a final decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2003).  

3.  The April 1956 RO decision that denied the claim of 
service connection for a gastrointestinal disorder is a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  

4.  The evidence submitted in support of the attempt to 
reopen the claims of service connection for rhinitis and 
asthma is not new and material, and these claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  

5.  The evidence submitted in support of the attempt to 
reopen the claim of service connection for a gastrointestinal 
disorder is new and material, and these claims are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however, 
the new law also provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2003).  

This law (and regulations) also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  

Regarding the "new and material evidence" claims listed 
hereinabove, the Board points out that, while the regulations 
implementing the VCAA include a revision of 38 C.F.R. 
§ 3.156, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  

The application to reopen the above referenced claims prior 
to that date, and as such, the version of 3.156(a) in effect 
prior to August 29, 2001 is for application.  That 
notwithstanding, the regulations implementing the VCAA do not 
otherwise create an exception to the applicability dates with 
respect to VA notification in cases of claims to reopen a 
finally decided claim.  

In any event, in this case, the RO has considered the claims 
on appeal subsequent to the above-noted change in the law and 
implementing regulations, as reflected by a January 2003 
Statement of the Case (SOC) (the bronchitis issue) and a 
February 2003 Supplemental Statement of the Case (SSOC) (the 
new and material evidence issues).  

The SOC and SSOC contained the pertinent laws and regulations 
governing these claims as well as the reasons for the denial 
of these claims.  The Board is not precluded from proceeding 
to an adjudication of these claims as the requirements of 
such authority have been satisfied.  

Specifically, in addition to the SOC and SSOC noted 
hereinabove, the record reflects that in June and August 2001 
the veteran was sent a letter by the RO, which informed him 
if the evidence in their possession and requested that he 
provide additional evidence and/or information which would 
allow the RO to collect additional evidence.   

As well, the veteran was sent an SOC in May 1997 and an SSOC 
in August 1998, and each also, essentially, contained the 
pertinent law and regulations governing these claims as well 
as the reasons for the denial of these claims.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate the claims 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and he 
has been afforded ample opportunity to submit such 
information and evidence.  

It is also noted that since receiving of the claims which 
have ultimately led to this appeal, a large amount of medical 
evidence dealing with the above claimed disabilities has been 
associated with the claims folder, including as pursuant to 
the RO's June 2001 request.   

There is no further action to be undertaken to comply with 
the provisions of the VCAA or implementing regulations.  As 
such, the veteran will not be prejudiced as a result of the 
Board deciding these claims.  

In any event, it is pointed out that the governing legal 
criteria provide that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002).  

In addition, if ulcers are manifested to a degree of 10 
percent within one year after separation from service, such 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2003).  

In order to establish aggravation, the evidence must show 
that the disability increased in severity during service.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  38 C.F.R. § 3.306 (2003).  

Furthermore, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.  This permanent increase showing 
aggravation is distinguished from a temporary increase or 
flare-up of symptoms.  See Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  

In a January 1944 decision, service connection was 
established for bronchial asthma.  In September 1945, the RO 
denied the veteran's claim of entitlement to service 
connection for gastrointestinal disorder, noting that while a 
private medical statement indicated that the veteran suffered 
from epigastric pain and that X-rays showed a duodenal ulcer, 
VA examination of August 1945 revealed a normal 
gastrointestinal system.  

Thereafter, in a December 1946 decision, the RO denied a 
claim of entitlement to service connection for rhinitis and 
continued a denial for a gastrointestinal disorder.  The 
Board notes that rhinitis was diagnosed at the time (per a 
October 1946 examination) but that the RO determined that the 
evidence did not support service connection for the disorder.  
It also appears that while gastrointestinal symptoms were 
noted at that time, a gastrointestinal disorder was not 
diagnosed.  

Additionally, in an October 1949 action, the RO proposed to 
sever service connection for bronchial asthma, and in an 
unappealed January 1950 rating decision effected the 
severance action.  Essentially, the RO noted that, among 
other things, medical evidence had been received showing that 
the veteran's as asthma had been diagnosed and treated prior 
to his military service; and that while a mild exacerbation 
was indicated during service, there was clearly no indication 
that the condition increased during service.  

Finally, in an April 1956 decision, the RO again denied a 
claim of entitlement to service connection for a 
gastrointestinal disorder, noting that such was not shown in 
service and that while a private medical statement - from an 
A.B. Thompson, M.D. - indicated that the veteran carried a 
diagnosis of a duodenal ulcer, such was not shown within the 
presumptive period nor on VA examination.  

The veteran did not appeal any of the above referenced 
decisions.  Hence, they are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).  

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108 
(West 2002).  

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).  

In November 1995, the veteran applied to reopen the claims of 
service connection for rhinitis, asthma, and a 
gastrointestinal disorder. 

Regarding the applications to reopen claims of service 
connection for rhinitis, asthma, and a gastrointestinal 
disorder, the Board is required to give consideration to all 
of the evidence received since the last disallowance of each 
claim on any basis.  Evans. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  


New and Material Evidence

a.  rhinitis

The relevant evidence received since the December 1946 
decision consists of VA and private medical records, as well 
as the veteran's statements and testimony.  

A September 1987 record from K. Murthy, M.D. indicates that 
the veteran was diagnosed with chronic rhinitis.  Dr. Murthy 
again lists this diagnosis in a September 1991 report, and in 
a July 1994 report indicates that the veteran suffers from 
allergic rhinitis.  Mucosal swelling and congestion were 
among the findings listed in these records.  

A January 1997 VA outpatient treatment record reflects that 
the veteran had just recovered from a bout of rhinitis and 
bronchitis.

During the June 1997 RO hearing, the veteran testified he 
suffered from rhinitis in service and that it was an allergic 
reaction to exposure to pesticides.  He related that rhinitis 
worsened after his separation from service and that it has 
continued to the present time.  The veteran testified that 
symptoms of his rhinitis included infection of a canal, face 
puffiness, and a suffocating feeling.  

VA outpatient treatment records dated in February and April 
1999 note a past medical history of recurrent rhinitis, and 
August 2001 and February 2002 records lists seasonal rhinitis 
among a list of the veteran's problems.  

During the January 2000 Board hearing the veteran added that 
he was treated for rhinitis in service, and that he received 
treatment for the disorder from the time he separated until 
1950. 

The newly submitted evidence - save the veteran's testimony - 
does not serve to establish that the veteran suffered from 
rhinitis in service or that his rhinitis was caused or 
aggravated by his service.  Indeed, these records do not 
discuss a relationship between the disorder and service at 
all.  

As such, the evidentiary record is not material.  It cannot 
bear directly and substantially upon the specific matter 
under consideration, i.e., whether the veteran actually 
suffers from rhinitis that was incurred in or aggravated by 
service, and thus is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In sum, the additional evidence does not constitute new and 
material evidence sufficient to reopen the veteran's claim of 
service connection for rhinitis.  38 C.F.R. § 3.156 (2002).

To the extent that the veteran is claiming that he indeed 
suffers from rhinitis that is related to service, it is again 
pointed out that unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

The additional medical evidence is arguably new in the sense 
that that it previously was not before agency adjudicators.  
However, as noted, the evidence does not show that the 
veteran suffers from rhinitis related in any to service.  
Hence, such evidence is not material for purposes of 
reopening the claim.  



b.  asthma

The relevant evidence received since the January 1950 
decision consists of VA and private medical records, as well 
as the veteran's statements and testimony.  

VA outpatient treatment records reflect that examination of 
the chest in October 1984 showed good breath sounds; that his 
lungs were clear on examination in July 2000 and August 2001.  

During the June 1997 RO hearing, the veteran testified he 
suffered from a slight case of asthma and that his exposure 
to pesticides worsened the disability.  He related that 
asthma continued to worsen after his separation from service 
and that he has continued to suffer from the disability.  The 
veteran testified that he suffers from occasional asthma 
attacks and that he uses inhalers.  

A history of mild asthma is noted in the September 1991 
record from Dr. Murthy.  Records from University of 
Pennsylvania Medical Group dated from February to June 1998 
indicate that the veteran's asthma was stable.   

VA outpatient treatment records dated in January and February 
note a past medical history of asthma.  

A history of asthma was noted in outpatient treatment records 
from Pennsylvania Hospital dated in December 1998 and August 
2000, and shortness of breath was denied according to a 
February 1999 record.  

During the January 2000 Board hearing the veteran testified 
that asthma was not a problem when he entered service but 
that while in service he was hospitalized a number of times 
for asthma; and, that ultimately he was discharged from 
service as he was found to be unfit.  

The report of an October 2001 genitourinary examination 
indicates that the veteran was not short of breath at the 
time and that pulmonary function testing showed minimal 
abnormalities.  

The newly submitted evidence - save the veteran's testimony - 
does not serve to establish that the veteran's asthma, which 
preexisted service, was aggravated, as that term is defines, 
during service.  Indeed, these records do not discuss the 
veteran's asthma in terms of any relationship - aggravation 
or otherwise - to his service.  Along these lines, to the 
extent that the veteran may be claiming that he did not have 
asthma prior to service, the new evidence does not show that 
this was the case. (the Board does note that the veteran has 
conceded that he had asthma prior to service, but that he did 
not have the disability when he entered service).

As such, the evidentiary record is not material.  It cannot 
bear directly and substantially upon the specific matter 
under consideration, i.e., whether the veteran actually 
suffers from asthma that was aggravated by or during service, 
and thus is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

In sum, the additional evidence does not constitute new and 
material evidence sufficient to reopen the veteran's claim of 
service connection for asthma.  38 C.F.R. § 3.156 (2002).

To the extent that the veteran is claiming that he indeed 
suffers from asthma that was aggravated during service, it is 
again pointed out that unsupported lay statements, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim.  Moray, 5 Vet. App. 211, 214 (1993).  

The additional medical evidence arguably new in the sense 
that that it previously was not before agency adjudicators.  
However, as noted, the evidence does not show that the 
veteran suffers from asthma related in any to service.  
Hence, such evidence is not material for purposes of 
reopening the claim.



c.  a gastrointestinal disorder

The relevant evidence received since the April 1956 decision 
also consists of VA and private medical records, as well as 
the veteran's statements and testimony.  

An October 1978 VA outpatient treatment record notes and 
assessment of a probable reflux disorder.  A barium enema 
accomplished at Tucson General hospital in June 1986 resulted 
in a diagnosis of localized multiple diverticulosis, among 
other things.  

A gastric biopsy conducted in September 1990 revealed that 
the veteran suffered from chronic active gastritis.  An 
October 1991 VA radiology report reflects a diagnosis of 
diverticulosis.  A March 1993 private medical record reflects 
that the veteran was treated for probable gastritis and that 
gastroesophageal reflux disease was doubtful.  An abdominal 
series conducted by VA that same month was normal.   

An August 1996 VA outpatient treatment record lists 
diverticulosis and gastroesophageal reflux disease among the 
veteran's disabilities.  October 1996 and January 1997 
reports from Arizona Gastroenterology, Ltd. indicate that the 
veteran was seen there and diagnosed with chronic gastritis.  

During the June 1997 RO hearing, the veteran testified that 
while in service he was treated for stomach problems and 
continues to have intermittent problems.  He related that 
prior to service he had no such difficulty. 

A June 1998 record from the University of Pennsylvania 
Medical Group indicates that the veteran's gastritis was 
resolved.  In a December 1998 a history of a duodenal ulcer 
was given, and in a February 1999 record, a diagnosis of 
chronic  abdominal pain was noted.  

An April 1999 VA radiology report notes a diagnosis of 
diverticulosis.  During the January 2000 Board hearing, the 
veteran testified that soon after separating from service he 
was treated by Dr. Thompson for a stomach problem and was 
diagnosed with a duodenal ulcer.  

An April 2000 VA radiology report indicates that an 
esophagram revealed a small hiatal hernia with mild 
gastroesophageal reflux and a very mild peptic stricture 
within the distal esophagus, among other things.  

Finally, VA outpatient treatment records dated in January, 
February, and April 1999, August 2001, and February 2002 list 
an old peptic/duodenal ulcer among the veteran's 
disabilities.  

While this newly submitted medical evidence does not present 
a nexus between the claimed gastrointestinal disorder and the 
veteran's service, it nevertheless provides definitive 
evidence that the veteran suffers from such a disorder, which 
was not apparent at the time of the December 1956 decision.  

The Board thus finds that new and material evidence has been 
received sufficient to reopen the claim of service connection 
for a gastrointestinal disorder.  This evidence is not only 
new, but is also material because it provides definitive 
evidence that the veteran suffers from such a disorder.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2003).  

Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim 
for service connection for a back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

At this point, however, the Board finds that further 
development of the claim is necessary prior to appellate 
review.  





ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for the rhinitis, the appeal 
to this extent is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for asthma, the appeal to 
this extent is denied.  

As new and material evidence has been received to reopen the 
claim of service connection for a gastrointestinal disorder, 
the appeal to this extent is allowed subject to further 
action as discussed hereinbelow.  



REMAND

As noted above, the VCAA and implementing regulations modify 
VA's duties to notify and assist claimants.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-
(c) (2003).  

The veteran claims that he suffers from bronchitis that had 
its onset in service.  A cursory review of the record 
reflects that at least on one occasion in service, as 
evidenced in a July 1943 record, the veteran was diagnosed 
with bronchitis.  

The relatively recent evidence of record (August 2000 reports 
from Pennsylvania Hospital, for example) indicate that he has 
suffered (or suffers) from chronic bronchitis.  Given this 
evidence, the Board is of the opinion that a examination is 
necessary prior to further appellate consideration.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002).  

As noted, the veteran also claims that he suffers from a 
gastrointestinal disorder that had its onset in service.  The 
Board notes that while it is unclear whether the veteran 
actually suffered from a gastrointestinal disorder in service 
or within a year of service, the evidence at least suggests 
that this may have been the case (see Dr. Thompson's report, 
as noted above), and recent evidence reflects that he 
currently suffers from a gastrointestinal disorder.  Given 
these findings, the Board is of the opinion that a 
examination is necessary prior to further appellate 
consideration.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
respiratory examination in order to 
determine whether he suffers from chronic 
bronchitis and if so, whether this 
disability had its onset during his 
military service.  The claims file must 
be made available to and reviewed by the 
examiner prior to the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  To the 
extent possible, the examiner should 
provide an opinion as to whether it is as 
likely as not that the veteran's chronic 
bronchitis (if diagnosed) was incurred in 
or aggravated by his service.  

2.  The RO should also afford the veteran 
a VA gastrointestinal examination.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
examination.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should reported in 
detail.  The examiner should be asked to 
express an opinion as to whether it is as 
likely as not that any diagnosed 
gastrointestinal disorder was incurred in 
or aggravated by the veteran's service or 
became manifest win a year of his 
separation from service.  

3.  The RO then should undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003).  

4.  Then, following completion of the 
development requested hereinabove, the RO 
should readjudicate the claim of service 
connection for bronchitis and a 
gastrointestinal disorder.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished with a 
SSOC and provided an appropriate 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



